Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Application has four independent claims 11, 17, 20, and 22. 
Applicant has incorporated allowable dependent claim 14 into claim 11, Claim 14 having limitation of a guide extension that faces away from the stop element and guides the armature along the longitudinal axis on the valve needle, wherein the guide extension is provided on the armature. Such arrangement was not suggested or shown in the prior art.  Claims 12, 13, 15, 16, 18, 19, 21, 26, and 27 depend from claim 11 and are allowable. 
Claims 17 and 20 were indicated to be allowable if rewritten in independent form which applicant has done. 
New Claim 22 is allowable for the same limitations as claim 11 above. Claims 23-25 depend from claim 22 and are allowable for at least their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached 3pm-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD CASTRO/Examiner, Art Unit 3747 


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747